EXHIBIT 10.01

 

August 25, 2005

 

Jon M. Gregory
1124 S. Main Street
Northfield, VT 05663

 

RE:    Retirement Agreement

 

Dear Jon:

This letter sets forth the terms of your continued employment and retirement
agreement with Rock of Ages. You have indicated your intention to retire from
your position as President/COO of the Quarry Division of Rock of Ages
Corporation on March 31, 2006 (the "Retirement Date"). This agreement formalizes
the terms pursuant to which you will retire.

  1. Regular Salary. Your regular base salary (equal to your 2005 base salary of
$420,004, less the $100,000 deferral made in 2005 pursuant to the Rock of Ages
Corporation Key Employees Salary Deferral Plan ("Salary Deferral Plan")) shall
continue to be paid through December 31, 2005 in monthly installments of
$26,667, less applicable withholdings. Regular salary payments for the period
from January 1, 2006 to the Retirement Date shall be made in accordance with the
provisions of section 2 below.         2. 2006 Salary Deferral. You will elect
to defer $100,000 of salary to be paid in 2006 pursuant to the Salary Deferral
Plan by submitting the attached salary deferral election form. Since your total
2006 gross compensation up to the Retirement Date will be $105,000, that leaves
$5,000 in regular base salary to be paid in 2006, which will be paid in monthly
installments less applicable withholdings.         3. Defined Benefit and Salary
Deferral Plan Elections. On or before the Retirement Date, the Company will
provide you with election forms to receive post-retirement benefits under the
applicable Company sponsored plans, including, but not limited to, the Rock of
Ages Corporation Salaried Employees Retirement Plan and the Salary Deferral
Plan. Distributions shall be made in accordance with your elections and the
terms of the applicable plan(s).      

 

--------------------------------------------------------------------------------

  4. Retirement Bonus. The Company will pay you a retirement bonus in view of
your 30 years of service and your superior performance over those year of
$60,000, payable in one lump sum on January 16, 2006. The bonus will be paid
less applicable withholdings.   5. Health Care. The Company shall provide
post-retirement health care insurance coverage to you and your spouse, in
accordance with our current policy. That policy provides for health care
coverage (as the same may be in effect from time to time) for you and your
spouse until each of you reaches age 65, provided that health care coverage for
your spouse shall terminate when you have reached (or would have reached) age
68, regardless of whether she has reached age 65.   6. Life Insurance. The
Company shall continue your life insurance coverage under its retiree life
insurance coverage program, with a maximum benefit of $60,000 in accordance with
the terms of that program. 7. Salary Continuation Payments. The Company shall
pay you the salary continuation payments upon your retirement in accordance with
the terms of the First Amendment and Restatement of Rock of Ages Corporation
Salary Continuation Agreement dated December 31, 1992. 8. Continued Employment.
You agree to continue to fulfill your duties as President/COO of the Quarry
Division until the Retirement Date, including facilitating the succession of
Doug Goldsmith to the position of President/COO of the Quarry Division at the
Retirement Date. 9. Company Car. The Company shall assure that ownership of your
Audi A6 automobile will be transferred to you without payment in a manner that
is most cost efficient to the Company. We will work out the details on how this
will be accomplished on or before the Retirement Date. 10. Company Computer. You
shall be entitled to keep your laptop computer and the existing operating and
application software after the Company has removed all Company-related material
from it. 11. Survival of Company's Obligations. The Company agrees that it's
obligations to pay salary, bonus, and the other benefits provided herein shall
continue and shall not be extinguished in the event of your disability or death,
unless those benefits expire under the terms of the applicable agreements, plans
or programs pursuant to which they are offered.

 

--------------------------------------------------------------------------------

 

 

12. Noncompetition, etc. In consideration for the payments and benefits
described above, you agree as follows:

            (a) You acknowledge that during your employment, you have become
fully familiar with all aspects of the Company's businesses, and have obtained
access to confidential and proprietary information relating to such businesses.
You understand, agree and covenant that such information is valuable and that
you have no property interest in it. Therefore, you covenant and agree that you
will not use, disclose, communicate or divulge such information to any third
party and will keep and hold such information in confidence.             (b)
During the period of your non-competition covenant set forth in this Paragraph
12(c) hereof, you agree not to, on your own behalf or on behalf of any other
person, corporation, firm or entity, directly or indirectly, solicit or induce
any client, customer, employee or sales representative of Company to stop doing
business with or to leave the Company for any reason whatsoever or to hire any
of the Company's employees.             (c) You and the Company agree that the
Company is currently engaged in the business of quarrying and selling dimension
granite, and manufacturing, lettering, setting, marketing and selling at need
and pre-need granite, bronze and other memorials and monuments and related
products and services at wholesale and at retail (herein collectively referred
to as the "Restricted Business") and Company is engaged in the Restricted
Business in every state of the United States and worldwide as of the date of
this agreement and that you have been employed by the Company to help expand and
grow the Restricted Business. Accordingly, as a material and essential
inducement to Company to enter into this agreement, make the payments provided
for herein, and in consideration of Company's agreements with you under this
agreement, you agree that during the period that you are receiving any benefits
or payments from the Company you will not, directly or indirectly, in any manner
whatsoever:        

                (i) compete with Company, its successors and assigns in the
Restricted Business;                 (ii) engage in the Restricted Business in
the Restricted Territory;                 (iii) have any ownership interest in
(other than the ownership of less than five percent (5%) of the ownership
interests of a company whose stock or other ownership interests are publicly or
privately traded) any business entity which engages, directly or indirectly, in
the Restricted Business;          

 

--------------------------------------------------------------------------------

 

      (iv) contract, subcontract, work for, solicit work from, solicit Company
employees for, or solicit customers for, advise or become affiliated with, any
business entity which engages in the Restricted Business; or                 (v)
lend money or provide anything of value to any entity which engages in the
Restricted Business.

 

    The term "compete" as used in this Paragraph means engage in competition,
directly or indirectly, either as an employee, officer, director, owner, agent,
member, consultant, independent contractor, partner, sole proprietor,
stockholder, or any other ownership form or other capacity.

    While the restrictions as set forth herein are considered by the parties
hereto to be reasonable in all circumstances, it is recognized that any one or
more of such restrictions might fail for unforeseen reasons. Accordingly, it is
hereby agreed and declared that if any of such restrictions shall be adjudged to
be void as unreasonable in all circumstances for the protection of Company and
its interests, but would be valid if part of the wording thereof were deleted,
the period thereof reduced, or the range of activities or area dealt with
reduced in scope, such restrictions shall apply with the minimum modification as
may be necessary to make them valid and effective, while still affording to
Company the maximum amount of protection contemplated thereby.

    You represent that you have carefully reviewed the restrictive covenants set
forth in this Paragraph and have determined that these covenants will not impose
undue hardship, financial or otherwise, on you; and will not impose a hardship
on you; that they protect Company's legitimate interests in its goodwill of its
Restricted Business; and that your not being able to compete in the Restricted
Business for the duration of your covenants will not be injurious to the public
interest.

You agree that your breach of your covenants in this Paragraph will cause
irreparable harm to Company.

13. Headings. The descriptive headings of the several sections of this agreement
are inserted for convenience of reference only and shall not control or affect
the meanings or construction of any of the provisions hereof. 14. Severability
and Violation of Laws. If any provision of this agreement shall be held invalid
or unenforceable according to the law, such provisions shall be modified to the
extent necessary to bring it within the legal requirements. Any such invalidity
or unenforceability shall not affect the remaining provisions of this agreement,
and such remaining provisions shall continue in full force and effect.

 

--------------------------------------------------------------------------------

 

15. Complete and Entire Agreement. This agreement contains all of the terms
agreed upon by the parties with respect to the subject matter hereof and
supersedes all prior agreements, representations and warranties of the parties
as to the subject matter hereof. 16. Amendments. This agreement may be amended,
or any provision of this agreement may be waived, provided that any such
amendment or waiver will be binding on the parties only if such amendment or
waiver is set forth in a writing executed by all parties hereto.

 

Rock of Ages is grateful for your years of service and loyalty. We appreciate
the contributions that you have made to make Rock of Ages the great company that
it is today. If the foregoing is acceptable, kindly sign in the space provided
below.

 

Sincerely yours, ROCK OF AGES CORPORATION   By:/s/Kurt M. Swenson
     Kurt M. Swenson, Chairman and CEO  

 

 ACCEPTED:

 

/s/ Jon M. Gregory
Jon M. Gregory

 

Dated: August 25, 2005

--------------------------------------------------------------------------------




 